Citation Nr: 0126392	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  

By a rating decision in October 1971 the Regional Office (RO) 
in Chicago, Illinois, denied the veteran's claim for service 
connection for a nervous condition.  The veteran was notified 
thereof by letter dated later than month and did not file an 
appeal.  In April 1990, the RO denied service connection for 
a psychiatric condition to include PTSD.  During a hearing at 
the RO in January 1994, the veteran withdrew the issue of 
entitlement to service connection for PTSD which had been on 
appeal.  In January 1997, the RO denied the veteran's attempt 
to reopen a claim of service connection for PTSD.  The 
veteran was notified thereof by letter dated later that 
month.  That decision was not appealed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the RO 
in Chicago, Illinois, which denied reopening a claim of 
service connection for PTSD on the basis that there was no 
confirmed diagnosis of PTSD.  

The veteran's sworn testimony was obtained at a video 
conference hearing conducted by the undersigned from 
Washington, D.C., in August 2001.  


REMAND

The claims file reflects, as evidenced in the June 1999 
Statement of the Case, that the RO found that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD, but denied the reopened claim as 
there was no confirmed diagnosis of PTSD.

The veteran asserts that he has PTSD with the primary 
stressor events the death of his friend and service comrade 
in Vietnam and numerous attacks on Phan Rang Air Base, where 
he was assigned.  The veteran initially offered one spelling 
of his friend's last name.  Subsequently, the representative 
investigated and reported that by changing one letter in the 
last name from "u" to "i", that that name is included on 
the Vietnam Memorial Wall as an individual who lost his life 
in the Republic of Vietnam.  The veteran further argues that 
his stressor exposure includes 27 attacks on the Phan Rang 
Air Base, as documented in the report Air Base Defense in the 
Republic of Vietnam 1961 to 1973, a copy of which is included 
in the claims folder.  He has also described other stressor 
events, though inconsistently and without much detail.

On the VA examination in January 1996, there were diagnoses 
of polysubstance dependence, depressive disorder, personality 
disorder, and PTSD.  The examiner opined that the veteran's 
mood disorder preceded his substance abuse.  It was noted 
that the veteran had not followed through on outpatient 
arrangements made for him following his most recent 
hospitalization at Westside VA Medical Center in 1994.  (The 
report of social survey for examination, dated that month, 
reflects that the veteran applied for hospitalization in 
1994, but was given treatment that did not  require a stay in 
the hospital.)  It was further noted in the psychiatric 
examination report that a psychological assessment, completed 
contemporaneous with the psychiatric examination, had not 
been reviewed by the examiner.  The psychological assessment 
reflects that in response to the Mississippi Scale of Combat 
Related PTSD the veteran earned an aggregate score of 151, 
well in excess of the cut-off score of 109 and the average 
score of 130 for this diagnostic entity.  The very high score 
raised questions about its diagnostic validity.  It was 
further noted that, while the veteran may share some 
symptomatic manifestations of PTSD, the causal relationship 
between the reported traumatic experience and the manifest 
psychopathology is tentative at best.  It was also reported 
that the veteran's problems of adjustment and substance abuse 
appear to predate the reported trauma and may well have their 
origin in a long history of "conflictual" family relationship 
and in faulty process of socialization.  

During the August 2001 video conference hearing the veteran 
and his representative emphasized that there had been a 
diagnosis of PTSD in 1996; that the veteran was prescribed 
medication which he took through about 1997; and that the 
veteran received counseling for PTSD through a rehabilitation 
ministry for almost 12 years.  The veteran testified that 
there was no doubt that Phan Rang Air Base was attacked over 
27 times; that his best friend was killed there; and that as 
a result the veteran developed PTSD which has caused 
unfavorable social and industrial consequences to the present 
time.  The veteran and his representative further argued that 
the examination the VA afforded the veteran was inadequate, 
and that the case should be remanded to the RO to afford the 
veteran an appropriate examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to service connection for 
PTSD requires evidence establishing a clear diagnosis, 
supported by credible evidence that the claimed inservice 
stressor actually occurred, and a link between the current 
symptomatology and the claimed inservice stressor.  See West 
v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2000).  
The veteran's official service documents do not reflect that 
he engaged in combat with the enemy.  Nevertheless, there was 
a diagnosis of PTSD by VA, and he has identified several 
traumatic experiences during his tour of duty, which, if 
verified, could establish a basis for granting service 
connection for PTSD.

It is noted that the objective evidence reflects that the 
veteran has been in receipt of disability benefits from the 
Department of Health and Human Services, Social Security 
Administration (SSA), beginning in 1989, primarily as the 
result of severe polysubstance abuse and depression.  The 
veteran has advised that benefits were terminated in February 
1996.  A copy of the September 1992 decision letter is of 
record which includes in summary form the objective evidence 
utilized and the reasons for granting the benefits.  Numerous 
subsequent VA rating actions, including notations in any 
accompanying Statement of the Case (SOC) and/or Supplemental 
Statement of the Case (SSOC) related thereto, reference the 
SSA award letter.  Although the RO has requested the medical 
records used by the SSA as a basis for the grant of the 
benefits, those records have not been obtained.  This is 
significant because the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA must obtain 
copies of any SSA determination of disability, as well as the 
medical records upon which such decisions were based, in such 
cases as the veteran's.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  The Board is, accordingly, of the opinion that 
the RO should again endeavor to obtain the copies of the 
medical records used by the SSA for any such evaluation of 
the veteran's disability claim.  

It is the judgment of the Board that the claim must be 
remanded to the RO to permit further development of the 
evidence and that the question of whether the veteran has 
PTSD or not, and its origin if present, should be answered to 
resolve the ambiguity present in the current record.  In 
addition, based on his hearing testimony, the veteran should 
be offered another opportunity to assist in ensuring that all 
his medical treatment reports are of record.  It should be 
recognized that VA has an obligation to secure government 
records in its possession.  Consequently, the question of 
whether there are available treatment records from Westside 
VA Medical Center for any hospitalization the veteran had 
there in 1994, whether inpatient or outpatient, as noted in 
the January 1996 reports of examination, should be clarified.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA has also issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In an effort to assist the RO, the Board has 
reviewed the claims files and identified certain assistance 
that must be rendered to comply with the VCAA and 
implementing regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the SSA 
copies of the medical records relied upon 
concerning the September 24, 1992, 
disability determination pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as copies of 
any other decisions and the medical 
records relied upon.  

2.  The RO should send the veteran a 
development letter for PTSD, requesting 
detailed information regarding all of his 
claimed stressors, to include the names 
and addresses, if known, of any witnesses 
to his claimed PTSD stressor events.  The 
veteran should be informed of the 
necessity to obtain corroborating 
evidence of any inservice PTSD stressor.  
The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  The RO should also request that the 
veteran submit the names, addresses (for 
non-VA providers), and approximate dates 
of treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any psychiatric symptomatology, 
including PTSD, from October 1970 to the 
present.  Thereafter, the RO should 
obtain copies of any additional VA and/or 
non-VA (private) records, so dated, if 
not already of record.  In this regard, 
the RO should note that the January 1996 
examination report reflects that the 
veteran's most recent hospitalization was 
at Westside VA Medical Center in 1994, 
and ensure that all records pertinent to 
any such hospitalization are obtained.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

4.  The RO should take appropriate action 
to attempt to verify the stressor events 
identified by the veteran.  A written 
list should be prepared by the RO of all 
confirmed stressor event(s).

5.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to include a medical opinion 
as to whether PTSD is the correct 
diagnosis, and if so, whether it is as 
likely as not due to any verified PTSD 
stressor(s) of service origin.  The 
written list of verified stressor 
event(s) should be provided to the 
examiner.  All indicated tests should be 
conducted.  The claims folders must be 
provided to the examiner for use in the 
study of the veteran's claim.  

6.  When the above action has been 
completed, the RO should readjudicate the 
claim in light of all of the pertinent 
evidence of record, to include that 
associated with the claims file on 
remand, and all applicable legal 
authority.  

7.  If the decision remains adverse to 
the veteran, he and his representative 
should then be issued a SSOC, which 
includes citation to 38 C.F.R. § 3.304(f) 
(2001), regarding service connection for 
PTSD, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The veteran need take no action until otherwise 
notified.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


